Citation Nr: 0406884	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  00-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
shell fragment wound (SFW) of the left lateral thigh, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
SFW left lateral thigh scars, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from June 1989 to June 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his SFW of the left 
lateral thigh, which had been assigned for the scars 
associated with this disability.  Thereafter, a September 
2002 rating decision continued the 10 percent rating for the 
left lateral thigh scars, and assigned a separate 10 percent 
rating for the muscle injury to the left lateral thigh due to 
the service-connected SFW.  The veteran has continued his 
appeal.  Since the veteran originally noted disagreement with 
the 10 percent rating assigned for his left lateral thigh 
scars, the Board has identified this issue as an additional 
subject for current appellate review.  

On the other hand, although the Board notes that the veteran 
also expressed disagreement with an April 2000 rating 
decision's assignment of noncompensable ratings for the left 
forearm, left hand and fingers, and right rib area, following 
the September 2002 rating decision's assignment of a 10 
percent rating for SFW scar of the left forearm, a 20 percent 
rating for SFW of the left elbow and hand, and a 10 percent 
rating for SFW scars of the left hand, and the subsequent 
issuance of a statement of the case as to these issues and 
the denial of a compensable rating for SFW of the right rib 
area in October 2002, the record does not reflect that the 
veteran filed a substantive appeal as to any of these 
matters.  Consequently, the Board finds that it currently 
does not have jurisdiction to consider any of these issues.


FINDINGS OF FACT

1.  The veteran's service-connected SFW left lateral thigh 
scars are manifested by symptoms in an unexceptional 
disability picture that at most consist of superficial, 
painful and/or tender scars.  

2.  The veteran's service-connected SFW left lateral thigh 
muscle wound is manifested by moderate but not greater muscle 
disability in an unexceptional disability picture; with the 
exception of some sensory loss related to the left thigh 
scarring, nerve damage related to the veteran's service-
connected left lateral thigh SFW is not indicated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected SFW left lateral thigh scars have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.118, Diagnostic Code 7804 (effective before and after 
August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
service-connected SFW of the left lateral thigh have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this matter has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA).  In this regard, 
the veteran has been furnished with appropriate Department of 
Veterans Affairs (VA) examinations to ascertain the severity 
of the residuals of the veteran's service-connected SFW of 
the left lateral thigh, and the record contains additional 
medical evidence that further enables the Board to properly 
assess the level of disability associated with the veteran's 
disability.  In addition, following the filing of the 
veteran's claim in March 1999 and prior to the initial rating 
action of April 2000, correspondence from the regional office 
(RO) in April 1999 advised the veteran of the evidence 
necessary to substantiate his claim and of the development 
action that would be taken by the RO and that which was 
expected of the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  In addition, following VA examinations 
in September 2001, the veteran was advised in the September 
2002 how he had obtained the maximum rating for his service-
connected left lateral thigh scars and how his muscle 
symptoms were not reflective of moderately severe or greater 
disability.  Following another VA examination in May 2003, 
the veteran was advised in a July 2003 supplemental statement 
of the case that the examination results were actually 
described by the examiner as slight, but that the existence 
of metallic fragments could be used to justify the current 10 
percent rating for moderate muscle disability.  In response 
to both of these notices, instead of producing evidence that 
his service-connected left thigh disability was greater than 
as demonstrated by the examinations in September 2001 and May 
2003, the veteran apparently chose to rely on the assertion 
that he had nerve damage related to his service-connected 
left lateral thigh SFW that justified a separate compensable 
evaluation for nerve damage.

With respect to the notice sent to the veteran in April 1999, 
while it predated the VCAA, the Board observes that the 
United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  

In this case, while the April 1999 notice letter that was 
provided to the appellant does not contain the "fourth 
element," as demonstrated by the foregoing communications 
from the RO, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

The also again notes that the VA has obtained several 
examinations to assess the level of disability manifested by 
the veteran's service-connected SFW of the left lateral 
thigh.  Moreover, the veteran has been provided with the 
applicable laws and regulations and there is no indication 
that there are any outstanding documents or records that have 
not been obtained or that are not adequately addressed by 
documents contained within the claims file.  

Thus, based on all of the above, the Board finds that no 
further notification or development is required in this 
matter pursuant to the VCAA.

A review of the history of the veteran's service-connected 
residuals of his SFW of the left lateral thigh shows that the 
veteran was originally granted service connection for left 
lateral thigh scars, evaluated as noncompensable, in a rating 
decision of July 1994, based on service medical records and 
December 1993 VA medical examination.  Service medical 
records were found to indicate that the veteran was evaluated 
in August 1991 for retained shrapnel in the left lateral 
thigh sustained about five months earlier in Kuwait.  There 
was a finding of tenderness and the veteran complained of 
chronic pain.  Examination also revealed a lump of 
approximately a quarter inch in size.  X-rays were 
interpreted to reveal the existence of a foreign body.  A 
service medical records entry for December 1991 reflects that 
shrapnel was apparently surgically removed on December 2, 
1991 and the diagnosis was shrapnel of the left thigh.  It 
was noted that the wound was cleaned at this time and the 
sutures removed.  

May 1993 separation examination indicated that the veteran 
had a 1 1/2 inch scar over the left lateral thigh, and a 1 
inch scar on the right side.  There was a notation that 
shrapnel was removed from the left thigh in 1992.  December 
1993 VA examination was noted to lack any specific 
description of resulting scars, but did not indicate any loss 
of function.  May 1995 reserve duty examination revealed a 1 
by 1/2 inch scar on the back of the left thigh.

VA medical examination in February 2000 revealed the 
veteran's description of his original SFW during service.  He 
further indicated that he had shrapnel removed from his left 
thigh in 1994 because of continuing pain in the area.  This 
was stated to have been accomplished at the Middleton VA 
Hospital in Madison, Wisconsin.  The veteran noted that this 
surgery was helpful, but that he still had some residual 
shrapnel in his thigh.  There was also pain in his left 
posterior thigh when he was on his feet a lot and when he was 
exposed to cold weather.  The pain was noted to be 8 on a 
scale of 1 to 10, and he had to take ibuprofen for relief.  
The pain also reportedly would wake him at night and kept him 
awake on other occasions.  There was no limited motion of the 
left leg, but he would favor the leg when walking and could 
not walk as far as he did previously.  The scar on the thigh 
would ache on cold exposure.  

Physical examination revealed a 1 inch sensitive and 
depressed scar on the lateral portion of the upper left thigh 
without keloid formation.  There was also a nonsensitive 1/4 
inch scar on the medial left thigh.  Joint examination 
revealed no joint dislocation or arthritis.  Left hip and 
knee joint were noted to have full range of motion and 
without history of involvement with injury.  Examination of 
the muscles indicated no evidence of muscle destruction or 
tissue loss.  There was also no adhesion or tendon damage, no 
evidence of muscle herniation, and no loss of strength.  
Evaluation of the nerves indicated that deep tendon reflexes 
were 2+ and equal in the lower extremities.  It was the 
examiner's impression that the veteran had a history of a 
shell fragment injury involving his left thigh with residual 
left thigh pain and cold sensitivity.

VA hand, fingers, and thumb examination in September 2001 
revealed that the veteran again described his in-service 
shrapnel wound to the left thigh.  He also now described a 
subsequent self-inflicted accidental gunshot wound to the 
left thigh along the medial aspect that required arterial 
graphing within the thigh.  The veteran denied any residual 
complaints of the left thigh that did not exist prior to the 
post-service gunshot wound.  He currently complained of 
significant discomfort, especially with rubbing of his pants 
or any other source of pressure, and particularly noted 
difficulty with prolonged walking and laying on his side.  
Physical examination of the left thigh revealed a long 
surgical incision on the medial aspect with an oblique shaped 
defect along the middle of the incision.  There was a 2.5 by 
1.2 centimeter scar on the lateral aspect of the thigh that 
was rather oval in shape with irregular edges just posterior 
to his mid axillary line.  There was no limitation to 
underlying muscle groups or tendons with knee movement, and 
there was a slight defect noted of this scar with lack of 
sensation to pinprick immediately overlying the scar.  There 
was also a 2.5 centimeter longitudinal incision located just 
caudal to the previously mentioned shrapnel wound.  There was 
no tenderness on palpation in this area.  The veteran on 
deeper palpation of the underlying muscle groups in this 
general vicinity, however, noted vague discomfort though no 
palpable defects were noted or foreign bodies.  The 
impression was status post shrapnel injury with multiple 
lacerations and subsequent scarring.  The VA examiner noted 
that the veteran had cutaneous anesthesia over the left 
lateral thigh wound, and the veteran complained of 
significant spasming in his left thigh beneath the wounds 
which gave him significant discomfort with prolonged 
ambulation. 

VA joints examination in September 2001 again revealed the 
veteran's history of in-service shrapnel injury to the left 
thigh and post-service self-inflicted accidental wound in 
March 2000.  It was also noted that the veteran subsequently 
required a graft for his femoral artery and had an injury to 
his sciatic nerve leaving him with some problems distally 
with dorsiflexion and numbness in his foot.  In regards to 
the initial injury, the veteran reported having significant 
troubles with cramping of the posterior aspect of his thigh.  
This had gradually worsened over time and prolonged standing 
or walking would produce cramping sensations in the posterior 
thigh which extended to the knee.  This would last about 5 or 
10 minutes, would began as a twitching sensation and then 
felt like getting punched in the back of his leg.  Otherwise, 
he stated that he did not have significant limitations in 
strength or ability to ambulate, except for pain.  

Physical examination of the lower extremity showed that 
sensation was intact, but that he had some hyperesthesias in 
the superficial peroneal and deep peroneal distributions of 
his lower extremity.  His sensation was otherwise intact to 
light touch.  The examiner indicated that the veteran was 
unable to dorsiflex his great toe, was 4/5 for foot 
dorsiflexion, and that there was some give way weakness in 
the hamstrings and hip flexors.  The examiner described the 
entrance and exit wounds involved in the gunshot wound and 
also noted the slightly more posterior entrance wound from 
his shrapnel injury which was a very well-healed over scar 
without bulging.  X-rays of the left femur from March 2000 
were found to reveal a large patella fragment near his femur 
more to the lateral aspect of the bone in approximately mid 
shaft.  In his assessment, the VA examiner noted that the 
veteran had two separate injuries to his left thigh.  He 
further noted that the veteran complained of posterior thigh 
pain and knotting type of sensation, which was not especially 
tender and without limitation of the motion of the joints.  
In regards to strength, it was noted that strength loss in 
the distal leg was most likely secondary to his sciatic nerve 
injury from his 45 caliber gunshot wound, and his apparent 
weakness of his hamstring muscles where the apparent knotting 
was coming from was a give-way type of weakness which was not 
found to be really consistent with an actual weakness.  His 
give-way weakness was considered real and either related to 
pain or was of a nonphysiologic origin.  Therefore, the 
examiner concluded that it appeared that the veteran had hip 
flexor weakness mainly of his iliacus and psoas muscles and 
weakness of his hamstring, but only in a give-way fashion.

VA medical examination in May 2003 revealed the veteran's 
history of in-service SFW to the left thigh which was 
initially treated with irrigation and debridement with 
primary closure in a field hospital.  He also noted that 
shrapnel was subsequently removed from the site of the wound 
in 1995 and that he sustained a shotgun wound to his left 
medial thigh which injured his femoral artery and had 
required three surgeries on the left thigh with a femoral 
graft.  The veteran reported minimal lateral thigh symptoms 
where his shrapnel wound was removed and where he had 
residual shrapnel.  While he indicated that he would have 
pain in this area with weather changes, he did not notice 
weakness or other pain.  

Physical examination revealed a 3 centimeter by 3 centimeter 
long by 10 millimeter wide longitudinal entry wound in the 
lateral aspect of the left thigh at the mid thigh level.  The 
wound was healed and nontender to palpation, and was mildly 
adherent to the subcutaneous tissue.  Just cephaled to this 
was a vertical 3 centimeter by 5 millimeter wide incision in 
the lateral thigh which was used to remove a shrapnel piece 
which was nontender, nonpainful, and nonadherent to the 
underlying subcutaneous tissues.  Hip and knee range of 
motion was nonirritable with 100 degrees of external rotation 
of the hip and 125 degrees of knee flexion without pain.  Two 
X-rays of the left femur revealed a 2 centimeter by 2 
centimeter diameter metallic shrapnel fragment in the 
posteriolateral left thigh at the mid diaphyseal level of the 
femur.  The mass in the soft tissue was not palpable on 
physical examination.  The impression was left thigh residual 
SFW.  The examiner commented that the muscle that was damaged 
by the shell fragment wound was the biceps femoris muscle.  
He further opined that the left thigh wound would be graded 
as slight as there was minimal deformity, minimal symptoms, 
and no lower extremity weakness as a result of this injury.


II.  Rating Criteria and Analysis

As was noted above, the veteran now has both a 10 percent 
rating for his service-connected SFW left thigh scar and a 10 
percent rating for muscle injury associated with his SFW of 
the left thigh.  The veteran and his representative contend 
that he is entitled to an even higher rating for the 
disability associated with his SFW of the left thigh, 
primarily based on the assertion that there are neurological 
findings that warrant a separate compensable rating for nerve 
damage under 38 C.F.R. § 4.124a, Diagnostic Codes 8525-8626, 
8726 (2003). 

First, with respect to entitlement to an increased rating for 
the veteran's scar, the Board notes that the currently 
assigned 10 percent rating is the highest rating available 
for a scar that is superficial, tender, and/or painful under 
the applicable rating criteria in effect both before and 
after August of 2002.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (in effect before and after August 30, 2002).  Thus, the 
Board finds that there is no basis for the Board to assign 
the veteran a rating in excess of 10 percent for his service-
connected SFW scars of the left lateral thigh.  

Second, with respect to the veteran's separate 10 percent 
rating for muscle injury, the Board notes that the most 
recent VA examination in May 2003 revealed that the veteran's 
service-connected SFW of the left lateral thigh involved 
solely the biceps femoris muscle, which is part of Muscle 
Group (MG) XIII and rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (2003).  MG XIII consists of the biceps femoris, 
semimembranosus, and semitendinosus, which are identified as 
the posterior thigh group, hamstring complex of 2-joint 
muscles whose function is noted as extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of the hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  The disability ratings for slight, moderate, 
moderately severe, and severe MG XIII disabilities are 
noncompensable, 10, 30, and 40 respectively.  38 C.F.R. § 
4.73, Diagnostic Code 5313.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle.  38 C.F.R. § 4.56.

With respect to the veteran's service-connected muscle injury 
to MG XIII, the Board finds that overall, there is very 
little objective evidence of symptoms associated with the 
veteran's in-service wound other than two scars and X-ray 
evidence of a 2 centimeter by 2 centimeter diameter metallic 
shrapnel fragment in the posteriolateral left thigh at the 
mid diaphyseal level of the femur.  In fact, if it were not 
for the existence of a retained foreign body, the record does 
not otherwise demonstrate loss of muscle or power arising out 
of the original in-service injury.  Instead, examiners have 
consistently noted the two scars attributable to the original 
injury, and have been careful to disregard the findings 
associated with the post-service gunshot wound to the left 
thigh.  In this regard, the September 2001 VA joints examiner 
concluded that strength loss in the distal leg was most 
likely secondary to his sciatic nerve injury from his 45 
caliber gunshot wound, and his apparent weakness of his 
hamstring muscles where the apparent knotting was coming from 
was a give-way type of weakness which was not found to be 
really consistent with an actual weakness.  Similarly, the 
May 2003 VA examiner opined that the left thigh wound would 
be graded as slight as there was minimal deformity, minimal 
symptoms, and no lower extremity weakness as a result of this 
injury.  Clearly, the evidence of record does not reflect the 
type of significant muscle loss or weakness from the in-
service wound that would be required for a finding of either 
moderately severe or severe disability under Diagnostic Code 
5313.  As was noted previously, the May 2003 examiner 
described the disability associated with the in-service SFW 
to the lateral left thigh to be only slight, and that the 
existence of a retained metallic fragment is the primary 
basis for the current 10 percent rating for muscle injury to 
the biceps femoris muscle.

A separate or higher rating for pain is also not demonstrated 
as the record reflects little, if any, limitation of motion 
on functional use as related to the service-connected left 
thigh disability, and with the minimal objective findings 
demonstrated on examination, the Board finds that the 
veteran's pain has already been contemplated within the 
moderate muscle disability rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45 (2003).

As for entitlement to a separate compensable rating for nerve 
damage, as has already been noted, the veteran sustained a 
serious post-service gunshot wound to the left thigh several 
years ago, and the medical evidence of record permits the 
Board to conclude that with the exception of some sensory 
problems associated with the veteran's scarring, the more 
significant left lower extremity nerve impairment has been 
attributed to the veteran's post-service gunshot wound.  As 
for the sensory problems that have been associated with the 
veteran's scarring, the Board finds that this symptom has 
already been compensated as part of the pain that continues 
to justify a 10 percent rating for the veteran's service-
connected scars, which have most recently been found to be 
otherwise nontender to palpation.  Based on the current 
medical findings, the Board finds that if it were to assign a 
10 percent rating for a mild level of nerve damage under 
38 C.F.R. § 4.124a, Diagnostic Codes 8525-8626, 8726, it 
would then be required to reduce the rating for the veteran's 
service-connected scarring, as the Board would otherwise be 
assigning two compensable ratings for the same 
symptomatology.  38 C.F.R. § 4.14 (2003).  

Finally, the Board further finds that both the scarring and 
muscle injury residuals of the veteran's service-connected 
SFW of the left lateral thigh also do not warrant a higher 
rating under 38 C.F.R. § 3.321.  As to the disability 
presented, the Board cannot conclude that the disability 
picture connected solely with such disability is so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected SFW of the left lateral thigh is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected SFW left lateral thigh scars is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



